UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. l:16-cv-900
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.
JEREMY EACHES, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff.lerone McDougald, an inmate at the Southern Ohio Correctional Facility
(“SOCF”) proceeding pro se, brings this civil rights action under 42 U.S.C. § 1983 alleging that
prison officials violated his First and Eighth Amendment rights in relation to an incident where
he was pepper sprayed. (Doc. 4). This matter is before the Court following its August 17, 2018
Show Cause Order.

As background, on August 17, 2018, the undersigned issued a Report recommending that
defendants’ motions for summary judgment (Docs. 28, 51) be granted as to plaintiffs Eighth
Amendment excessive force and denial of medical care claims. As to plaintiffs First
Amendment retaliation claim, the undersigned ordered that the parties show cause, within twenty
days, Why summary judgment should not be granted for defendants on this claim. On August 29,
2018, defendants filed a response to the Court’s Show Cause Order. Although plaintiff has filed
several objections to the August 17, 2018 Report and Recommendation (Docs. 60, 61, 63),
plaintiff has not filed a specific response to the Show Cause Order within twenty days.
Nevertheless, the Court will consider plaintiffs arguments set forth in his briefs in opposition to

defendants’ motion for summary judgment on his retaliation claim. (Doc. 36 at 9; Docs. 55, 56).

I. Summary Judgment Standard

A motion for summary judgment should be granted if the evidence submitted to the Court
demonstrates that there is no genuine issue as to any material fact, and that the movant is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56(c). See Ce]otex Corp, v. Catrett, 477 U.S.
317, 322 (1986); Anderson v. Lt'berty Lobby, lnc., 477 U.S. 242, 247 (1986). A grant of
summary judgment is proper if “the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law.” Satterfzeld v.
Tennessee, 295 F.3d 61 1, 615 (6t11 Cir. 2002). The Court must evaluate the evidence, and all
inferences drawn therefrom, in the light most favorable to the non-moving party. Satte)jfiela’, 295
F.3d at 615; Mafsushz'ta Elec. Indus. Co., Ltd. v. Zenirh Radio, 475 U.S. 574, 587 (1986);L1'ttle
Caesar Enrers., Inc. v. OPPC, LLC, 219 F.3d 547, 551 (6th Cir. 2000).

The trial judge’s function is not to weigh the evidence and determine the truth of the
matter, but to determine whether there is a genuine factual issue for trial. Anderson, 477 U.S. at
249. The trial court need not search the entire record for material issues of fact, Street v. J. C`
Br'adford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989), but must determine “whether the
evidence presents a sufficient disagreement to require submission to a jury or whether it is so
one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.
“Where the record taken as a whole could not lead a rational trier of fact to find for the non-
moving party, there is no ‘genuine issue for trial.”’ Matsushira, 475 U.S. at 587. “In response to
a properly supported summary judgment motion, the non-moving party ‘is required to present
some significant probative evidence which makes it necessary to resolve the parties’ differing

versions of the dispute at trial.” Maston v. Montgomery Cty. Jaz'l Med. Stajj‘Pers., 832 F.

Supp.2d 846, 849 (S.D. Ohio 2011) (quoting Sixtfi) lvy St. Corp. v. Alexander, 822 F.2d 1432,
1435 (6th Cir. 1987)).

Because plaintiff is a pro se litigant, his filings are liberally construed Spotrs v. Um'ted
States, 429 F,3d 248, 250 (6th Cir. 2005) (citing Haz'nes v. Kerner, 404 U.S. 519, 520 (1972)
(stating that the Court holds pleadings of pro se litigants to less stringent standards than formal
pleadings drafted by lawyers)); Br)swell v. Mayer, 169 F.3d 384, 387 (6th Cir` 1999) (pro se
plaintiffs enjoy the benefit of a liberal construction of their pleadings and filings). However, a
party’s status as a pro se litigant does not alter his duty to support his factual assertions with
admissible evidence Maston, 832 F. Supp.2d at 851-52 (citing Vi'ergutz v. Lucent Techs., Inc.,
375 F. App’x 482, 485 (6th Cir. 2010)). When opposing a motion for summary judgment, a pro
se party cannot rely on allegations or denials in unsworn filings Ia’. (citing Vz'ergutz, 375 F.
App’x at 485).
II. Facts on plaintiff’s First Amendment retaliation claim

Plaintiff alleges that on May 2, 2016, between 9:45 and 10:00 a.m., he was sitting in his
K-2 cell reading when defendants Haywood, Eaches, and Grooms were escorting a fellow
prisoner to that prisoner’s cell. (Doc. 55-1, 11 3). Plaintiff states he was then “randomly selected
and informed to cuff up by defendant Grooms.” (]d.; Doc. 56, 11 2). Plaintiff states, “At this time
l was cuffed up and walked out of my cell complying with all orders.” (Doc. 55-1, 11 3). After
plaintiff exited his cell, he was told to face the wall. (Verified Complaint, Doc. 4 at 6; Doc. 55-
l, 11 3). Plaintiff alleges that defendant Haywood entered his cell and tore up some of his legal
documents and threw some of his legal documents around. (Doc. 55-1, 11 3; Doc. 56 at 11 2).
Plaintiff alleges he was told by defendant Grooms to go back into his cell and that once he

reentered his cell, he “stuck [his] arms out through the cuff port” for uncuffing. (Doc. 4 at 6;

Doc. 55-1, 1| 3). Plaintiffalleges that defendant Grooms started to "yanl<” his arms through the
cuff port to unlock and remove the handcuffs (Id.). Plaintiff alleges that defendant Eaches then
sprayed him with pepper spray and stated, "‘This is for filing a lawsuit against my co-workers.”
(]d.). Plaintiff claims that he was eventually “cuffed back up” and “escorted to J-2 disciplinary
housing on a false conduct report.” (l'al.).1 Plaintiff brings a First Amendment retaliation claim
based on these facts, alleging that defendants Eaches, Haywood, and Grooms took these actions
against him on May 2, 2016 in retaliation for his having filed lawsuits against their fellow co-
workers at SOCF. (Doc. 4 at 6).
III. Resolution

A prisoner’s claim of retaliation for engaging in protected conduct is grounded in the
First Amendment. Jones v. Caruso, 421 F. App’x 550, 553 (6th Cir. 2011) (citing Thaddeus-X v.
Blatter, 175 F.3d 378, 388 (6th Cir. 1999) (en banc)). A retaliation claim has three elements: (l)
the prisoner engaged in protected conduct; (2) an adverse action Was taken against the prisoner
that “‘Would deter a [prisoner] of ordinary firmness from continuing to engage in that conduct”’;
and (3) the prisoner’s protected conduct motivated the adverse action, at least in part. Id.
(quoting Thomas v. Eby, 481 F.3d 434, 440 (6th Cir. 2007) (in turn quoting Thaddeus-X, 175
F.3d at 394)). lnmates have an undisputed First Amendment right to file grievances against
prison officials on their own behalf Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000).
However, “conclusory allegations of retaliatory motive ‘unsupported by material facts will not
be sufficient to [establish] . . . a claim under § 1983.”’ Harbz`n v. Rutrer, 420 F.3d 571, 580 (6th
Cir. 2005) (quoting Gutz'errez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987)). “[N]ot every

claim of retaliation by a disciplined prisoner, Who either has had contact with, or has filed a

 

' As the Court has recommended that summary judgment be granted to defendants on plaintiffs Eighth Amendment
denial of medical care claim (Doc. 58), the Court will not repeat facts related to this claim.

4

lawsuit against prison officials, will [establish] a cause of action for retaliatory treatment

Rather, the prisoner must [establish] a chronology of events from which retaliation may plausibly
be inferred.” Caz'n v. Lane, 857 F.2d 1 139, 1143 n.6 (7th Cir. 1988) (citing Benson v. Cady, 761
F.2d 335_, 342 (7th Cir. 1985) (_noting that “alleging merely the ultimate fact of retaliation is
insufficient”). See also Reyes v. Pafmer, No. l:17-cv-755, 2017 WL 5166705, at *6 (W.D.
Mich. Nov. 8, 2017).

Defendants argue that summary judgment should be granted in their favor because
plaintiffs conclusory allegations of retaliatory motive are insufficient to establish retaliation
under § 1983. (Doc. 59 at 6). Defendants state that plaintiff has not presented any evidence to
support his retaliation claim. (Id. at 8). Defendants maintain that the pepper spray was deployed
in an effort to restore order and to preserve penological interests after plaintiff became disruptive
and attempted to spit on defendant Grooms. (Id. at 5-6).

As noted above, plaintiff has failed to properly respond to the Court’s Show Cause Order.
Nevertheless, his complaint alleges that after defendant Eaches deployed the pepper spray, he
stated, “This is for filing a lawsuit against my coworkers.” (Verified Complaint at 6; Doc. 55-1
at 11 3; Doc. 56 at 11 2). Plaintiff alleges that defendants Haywood, Grooms, and Eaches retaliated
against him for his pending lawsuits against their coworkers in McDougald v. Esham, Case No_
1:16-cv-497 and McDougald v. Mahlman, Case No. 1:16-cv-317. (Doc. 36 at 9).

Taking the record as a whole, no rational trier of fact could find for plaintiff on his
retaliation claim. Matsushita, 475 U.S. at 587. Plaintiff alleges that he was pepper sprayed by
defendants because he filed two lawsuits against their coworkers: McDougald v. Esham, Case
No. 1:16-cv-497 and McDougald v. Mahlman, Case No. 1:16-cv-317. However, plaintiff has

presented no evidence that any of the defendants even knew about his previous lawsuits when he

was pepper sprayed on May 2, 2016. ln fact, in one of those lawsuits, plaintiffs complaint was
not even filed until after May 2, 2016, the day he was pepper sprayed. See McDougala' v.
Esham, Case No. l:l6-cv-497 (granting plaintiffs in forma pauperis motion on June 10, 2016,
ordering the filing of the complaint, and ordering service of process on the defendants). ln the
other lawsuit, the summonses were not executed on defendants` coworkers - thereby giving them
notice of the lawsuit - until after plaintiff was pepper sprayed on May 2, 2016. (Doc. 22:
summons executed on one defendant on May 4, 2016 and on two defendants on May 16, 2016).
Plaintiff has failed to present evidence establishing a chronology of events from which retaliation
in this case could be inferred. See Maston, 832 F. Supp.2d at 851 -52 (holding that a pro se party
cannot rely on allegations or denials in unsworn filings when opposing a motion for summary
judgment). See also Ri`enhofrz v. Campbell, 64 F. Supp.2d 721, 732 (W.D. Tenn. 1999),

aff’d, 198 F.3d 247 (6th Cir. 1999) (claims of retaliation must include a “chronology of events
from which retaliation may plausibly be inferred”) (quoting Cat`n v. Lane, 857 F.2d 1139, l 143
n.6 (7th Cir. 1988)). Moreover, the Sixth Circuit has directed courts to look at the “totality of the
circumstances to determine whether an inference of retaliatory motive can be drawn.” Vereecke
v. Huron Valley Sch. Dz`st_, 609 F.3d 392, 401 (6th Cir. 2010). Given the timing of the pepper
spraying incident on May 2, 2016, when defendant Eaches allegedly made his statement, the
absence of any evidence that any of the defendants in this case could have known about
plaintiffs previous lawsuits until after the date plaintiff was pepper sprayed, and the evidence
presented by defendants that a short burst of pepper spray was deployed in response to plaintiffs
disruptive behavior (See Doc. 58 at 9-10), no rational trier of fact could find a causal connection
between plaintiffs protected activity and defendants’ actions on May 2, 2016. Thus, because

plaintiff has failed to submit any evidence creating a genuine issue of fact as to whether

defendants’ actions on May 2, 2016 were motivated by anything other than plaintiff s disruptive
behavior, summary judgment should be granted to defendants on plaintiff s First Amendment
retaliation claim.
IV. Conclusion
Based on the foregoing, it is RECOMMENDED that:
l. Summary judgment be GRANTED to defendants on plaintiffs First Amendment
retaliation claim and this case be CLOSED on the docket of this Court.
2. The Court certify pursuant to 28 U.S.C. § 191 5(a)(3) that for the foregoing reasons an
appeal of any Court Order adopting this Report and Recommendation would not be

taken in good faith. See McGore v. Wrr'gglesworrh, 114 F.3d 601 (6th Cir. 1997).

Date: [£7[)€{ /? m I</M

Karen L. Litkovitz
United States Magistrate ludge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRlCT OF OHlO

WESTERN DIVISION
JERONE MCDOUGALD, Case No: 1:16-cV-900
Plaintiff, Dlott, J.

Litkovitz, M.J,
vs.

JEREMY EACHES, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

